DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 
Response to Amendment
	In the reply filed on 3/26/2021, Applicant requested consideration of the previously filed amendment filed on 3/01/2021.  Claims 1-17 are pending in the application.  The amendments to the claims overcome the claim objection previously set forth in the Final Office Action mailed on 12/01/2020.  

Specification
The disclosure is objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
-Claim 2, line 2: please correct “air bubbles” to “the air bubbles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Patent No. 4,874,359) in view of Kondo et al. (JP-2005131078-A).
Regarding claim 1, White discloses an infusion system (see Fig. 1-2) comprising:
A liquid container (10/12) that accommodates a liquid for infusion (see col. 2 lines 17-30);
A heating device (42) that heats the liquid (see col. 2 line 64 – col. 3 line 17);
An air bubble removal chamber (56) that removes air bubbles in the liquid (see col. 3 lines 18-43);
A first flow path (26/28, 32, 46) that connects the liquid container (10/12) and the heating device (42) to each other;
	A second flow path (52) that connects the heating device (42) and the air bubble removal chamber (56) to each other;
	A third flow path (92) that connects the air bubble removal chamber (56) and an infusion unit (94/96/102/104/100), which performs the infusion (see col. 3 line 54 – col. 4 line 4), to each other;
	A fourth flow path (64) that connects the air bubble removal chamber (56) and the liquid container (10/12) to each other, the fourth flow path (64) being devoid of any other structure (see Figs. 1-2, col. 3 lines 30-36);
	A first pump (38) provided in the first flow path (26/28, 32, 46); 
	Wherein the heating device (42) has a heating flow path (path for liquid flow through heat exchanger 42) where the liquid flows and a heat supply body (50) that contacts the heating flow path (via tubes 48) to supply heat to the heating flow path (see col. 3 lines 8-17); and

	However, White fails to disclose a second pump provided in the third flow path and that the controller controls the infusion system such that a liquid feeding flow rate of the first pump is equal to or larger than a liquid feeding flow rate of the second pump.
	Kondo discloses an infusion system having a second pump (13) in the third flow path (16/17, which connects air bubble removal chamber 12 and the infusion unit (not shown – connects to 17)) (see par. [0020]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of White with the second pump of Kondo in order to allow for stopping the flow of liquid when air bubbles are still detected before being infused into the body (see Kondo par. [0020]).  With this modification, the liquid feeding flow rate of the first pump must be controlled to be equal to or larger than a liquid feeding flow rate of the second pump.  At times when there is flow through either of recirculation tubes 64 or 84, the first pump would have a higher flow rate than a second pump in flow path 92 to compensate for the recirculation.  At times when there is no recirculation, the flow rate of the first pump would be equal to the flow rate of the second pump.  There are no additional fluid supply sources between the first and second pump to allow for the second pump to have a higher flow rate than the first pump.

	Regarding claim 2, modified White discloses the infusion system according to claim 1 substantially as claimed, further comprising an air bubble detector (filter of 56 

Regarding claim 7, modified White discloses the infusion system according to claim 1 substantially as claimed, wherein the heating flow path (path for liquid flow through heat exchanger 42) is constituted by a flexible tube (PVC – see col. 3 lines 8-17, Fig. 2).

Regarding claim 17, modified White discloses the infusion system according to claim 1 substantially as claimed, wherein a difference between the liquid feeding flow rate of the first pump (38) and the liquid feeding flow rate of the second pump (pump added to third flow path – see modifications of claim 1 in view of Kondo above) is a fluid flow rate from the air bubble removal chamber (56) to the liquid container (10/12) via the fourth flow path (64) (note: this limitation is true when recirculation through tubing 84 is not occurring – i.e. when fluid being infused into the patient, see col. 3 line 54-65).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Patent No. 4,874,359) in view of Kondo et al. (JP-2005131078-A), as applied to claim 2 above, further in view of Kamen (US Patent No. 5,211,201).
Regarding claim 3, modified White discloses the infusion system according to claim 2 substantially as claimed. However, modified White fails to disclose that the controller controls the first pump to increase the liquid feeding flow rate of the first pump when the air bubbles are detected by the air bubble detector.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Patent No. 4,874,359) in view of Kondo et al. (JP-2005131078-A), as applied to claim 1 above, further in view of Senchi (JP-2011010694-A).
Regarding claim 4, modified White discloses the infusion system according to claim 1 substantially as claimed. However, modified White fails to explicitly disclose a liquid level detector that detects a liquid level inside the air bubble removal chamber.
Senchi discloses an infusion system having a liquid level detector (5, 13, and 14) that detects a liquid level inside the air bubble removal chamber (2). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the liquid level detector of Senchi in order to reduce the liquid supply amount or a signal to stop the liquid supply amount when the liquid supply speed exceeds a preset threshold value (Senchi paragraphs [0026]-[0027]).

5 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Patent No. 4,874,359) in view of Kondo et al. (JP-2005131078-A) and Senchi (JP-2011010694-A), as applied to claim 4 above, and further in view of Kamen (US Patent No. 5,211,201).
Regarding claim 5, modified White discloses the infusion system according to claim 4 substantially as claimed. However, modified White fails to disclose that the controller controls the first pump to increase the liquid feeding flow rate of the first pump when the liquid level detected by the liquid level detector is lower than a prescribed threshold.
Kamen discloses an infusion system comprising a controller (10) that controls the first pump (4) to increase a liquid feeding flow rate of the first pump (“the pump is turned on”) when the liquid level detected by the liquid level detector (5) is lower than a prescribed threshold (“when air is detected” is interpreted as a lower liquid level, Fig. 1, col. 4 lines 4-17). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the control step of Kamen in order to control the flow path in a way that allows air to separate from the liquid rather than injecting the liquid into a patient (Kamen col. 4 lines 4-17).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Patent No. 4,874,359) in view of Kondo et al. (JP-2005131078-A), as applied to claim 1 above, further in view of Childers (US Patent Application Publication No. 2004/0019320).
Regarding claim 6, modified White discloses the infusion system according to claim 1 substantially as claimed. However, modified White fails to explicitly disclose that the first pump and the second pump have a liquid feeding capacity of 100 mL/min or more.
Childers discloses an infusion system having a first and second pump with a liquid feeding capacity of 100 mL/min or more (paragraph [0089]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the liquid feeding capacity of Childers in order to control the circulation rate into and out of the body at a suitable rate (Childers paragraph [0089]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Patent No. 4,874,359) in view of Kondo et al. (JP-2005131078-A), as applied to claim 7 above, and further in view of Badolato (US Patent No. 4,160,801).
Regarding claim 8, modified White discloses the infusion system according to claim 7 substantially as claimed. However, modified White fails to explicitly disclose that the flexible tube has a thickness of 0.4 mm or less.
Badolato discloses an infusion system having a heating flow path with flexible tubing having a thickness or 0.4 mm or less (col. 4 lines 48-50 and 58 and col. 5 lines 1 -2). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the tubing thickness of Badolato in order to increase heat exchange .

Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Patent No. 4,874,359) in view of Kondo et al. (JP-2005131078-A), as applied to claims 1-2 and 7 above, and further in view of Lewin (US Patent No. 4,065,264).
Regarding claim 9, modified White discloses the infusion system according to claim 1 substantially as claimed. However, modified White fails to explicitly disclose that the heating flow path has a flow path area of 200 cm2 or more.
Lewin discloses an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the flow path area of Lewin in order to provide substantial surface area for transferring heat (Lewin col. 9 lines 15-21).

Regarding claim 10, modified White discloses the infusion system according to claim 2 substantially as claimed. However, modified White fails to explicitly disclose that the heating flow path has a flow path area of 200 cm2 or more.
Lewin discloses an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 15, modified White discloses the infusion system according to claim 7 substantially as claimed. However, modified White fails to explicitly disclose that the heating flow path has a flow path area of 200 cm2 or more.
Lewin discloses an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the flow path area of Lewin in order to provide substantial surface area for transferring heat (Lewin col. 9 lines 15-21).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Patent No. 4,874,359) in view of Kondo et al. (JP-2005131078-A) and Kamen (US Patent No. 5,211,201), as applied to claim 3 above, further in view of Lewin (US Patent No. 4,065,264).
Regarding claim 11, modified White discloses the infusion system according to claim 3 substantially as claimed. However, modified White fails to explicitly disclose that the heating flow path has a flow path area of 200 cm2 or more.
Lewin discloses an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Patent No. 4,874,359) in view of Kondo et al. (JP-2005131078-A) and Senchi (JP-2011010694-A), as applied to claim 4 above, and further in view of Lewin (US Patent No. 4,065,264).
Regarding claim 12, modified White discloses the infusion system according to claim 4 substantially as claimed. However, modified White fails to explicitly disclose that the heating flow path has a flow path area of 200 cm2 or more.
Lewin discloses an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the flow path area of Lewin in order to provide substantial surface area for transferring heat (Lewin col. 9 lines 15-21).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Patent No. 4,874,359) in view of Kondo et al. (JP-2005131078-A), Senchi (JP-2011010694-A), and Kamen (US Patent No. 5,211,201), as applied to claim 5 above, and further in view of Lewin (US Patent No. 4,065,264).
Regarding claim 13, modified White discloses the infusion system according to claim 5 substantially as claimed. However, modified White fails to explicitly disclose that the heating flow path has a flow path area of 200 cm2 or more.
Lewin discloses an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the flow path area of Lewin in order to provide substantial surface area for transferring heat (Lewin col. 9 lines 15-21).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Patent No. 4,874,359) in view of Kondo et al. (JP-2005131078-A) and Childers (US Patent Application Publication No. 2004/0019320), as applied to claim 6 above, and further in view of Lewin (US Patent No. 4,065,264).
Regarding claim 14, modified White discloses the infusion system according to claim 6 substantially as claimed. However, modified White fails to explicitly disclose that the heating flow path has a flow path area of 200 cm2 or more.
Lewin discloses an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the flow path area of Lewin in order to provide substantial surface area for transferring heat (Lewin col. 9 lines 15-21).

16 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US Patent No. 4,874,359) in view of Kondo et al. (JP-2005131078-A) and Badolato (US Patent No. 4,160,801), as applied to claim 8 above, and further in view of Lewin (US Patent No. 4,065,264).
Regarding claim 16, modified White discloses the infusion system according to claim 8 substantially as claimed. However, modified White fails to explicitly disclose that the heating flow path has a flow path area of 200 cm2 or more.
Lewin discloses an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the flow path area of Lewin in order to provide substantial surface area for transferring heat (Lewin col. 9 lines 15-21).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                             
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783